DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 lacks written description for “if it is determined that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder”.
1:
 “the computer 22 records in advance, for example, images themselves, edge information extracted from the images, and the like, as the templates of the columnar portions 34 used for template matching” ([0096])
“the computer 22 extracts the positions of the multiple columnar portions 34 constituting the sample base 33 with the use of the templates created from design shapes (CAD information), from image data of each image formed through irradiation of charged particle beams (a focused ion beam and an electron beam)” ([0101])
“Further, the computer 22 may extract an edge (outline) from image data of a predetermined region (a region including at least a columnar portion 34), and may use this edge pattern as a template. Further, when an edge (outline) cannot be extracted from the image data of the predetermined region (region including at least a columnar portion 34), the computer 22 acquires new image data. The extracted edge may be displayed on the display device 21 and then undergo template matching with an image formed by irradiating a region corresponding to the observation field of view with a focused ion beam” ([0182])
“when template matching for each template cannot be normally performed due to an abnormality occurring in the processing such as image recognition of the columnar portion 34, or due to deformation, breakage, or absence of the columnar portion 34, the computer 22 generates an error signal. When the columnar portion 34 cannot be recognized from image data or the edge (outline) of the columnar portion 34 cannot be extracted, the computer acquires new image again, and tries to recognize the columnar portion 34 from the new image data or to extract the edge (outline). Then, when it is also difficult to extract the edge (outline) of the columnar portion 34 or to recognize the columnar portion 34 even from the new image data, the computer generates an error signal. This error signal 220 and subsequent steps performed in a normal condition) with respect to the sample piece Q connected to the needle 18, and performs a destroying process of removing the sample piece from the needle 18” ([0183]).
The specification is clear that the columnar portions are irradiated with the focused ion beam, a detector detects the resulting secondary electrons ([0085]) and the computer converts the detection amount of the secondary charged particles detected by the detector into a luminance signal  associated with a corresponding irradiation position while scanning irradiation positions of a charged particle beam and generates image data indicating the shape of the irradiation target by using the two-dimensional distribution of the detection amounts ([0091]).  This is the image data where an edge of one of the plurality of columnar portions of the sample piece holder is extracted as discussed in paragraphs ([0096], [0101] and [0182]-[0183]).
In otherwords, the specification has no disclosure of an actual edge of the columnar portion extracted or failed to be extracted.  Rather specification teaches that the extraction is an image process where an edge is extracted from image data, not an actual edge of a columnar portion. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “if it is determined that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. computer, so it is unclear whether the function requires some other structure or is simply a result of operating the computer in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.  That is, what makes the determination?  It appears the computer makes the determination of whether an edge is extracted from an image or not, however no unambiguous determination can be made.
Claim 1 is vague and indefinite for reciting “if it is determined that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder” because it is unclear an edge of the columnar portion itself may be extracted.  It appears that the edge extraction or failure to extract the edge is from an image of the columnar portion.
For the purpose of examination it will be interpreted that the failure is not of the extraction of the edge of the columnar portion itself, but rather the outline of an image the columnar portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uemoto et al.  (WO2016/002719) (the national stage application published as US pgPub 2017/0122852 is used as the English translation) alone or alternatively in view of Asahata et al. (JP2016050853) (submitted with the office action of 01/12/2021).
Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asahata et al.
Regarding claim 1, Uemoto et al. teach a charged particle beam apparatus (fig. 1) for automatically preparing a sample piece from a sample (title, sample piece Q), the charged particle beam apparatus comprising: 
a focused ion beam irradiation optical system (14) configured to radiate a focused ion beam (FIB, see figure 1); 
a sample stage (12) configured to move with the sample placed thereon (via 13); 
a sample piece transferring device (manipulator needle 18 and drive 19) configured to hold and transport the sample piece separated and extracted from the sample ([0057]), and including a needle (18) configured to hold and transport the sample piece (Q) separated and extracted from the sample (see figure 14), and a needle driving mechanism (19) configured to drive the needle ([0057]); 

a computer configured to control the focused ion beam irradiation optical system to interrupt a subsequent processing with respect to the needle if it is determined that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder ([0137] teaches when the computer cannot extract the edge from the columnar portion 34 of the image data in the template matching, the computer acquires the image data again.  Thus, the FIB irradiation optical system is interrupted to the subsequent processing with respect to the needle in paragraphs [0139] note the sample piece q connected to needle 18  connects with the holder via FIB processing), which obstructs transferring the sample piece held by the sample piece transferring device to the sample piece holder (since the edge is not extracted before imaging again, the transfer of the sample piece described in [0139] is obstructed until the edge can be extracted), occurs after the sample piece transferring device holds the sample piece ([0137] is part of the template matching process (see paragraphs[0133]-[0139]), which occurs after the sample piece transferring device holds the sample piece.  Specifically, paragraph [0134] recites “next” and in the previous processes described in paragraphs [0124]-[0132], the sample piece is already connected to the needle 18 (see paragraph [0125])).
Uemoto et al. teaches “when the computer 21 cannot extract the edge (outline) from the predetermined region (a region including at least the columnar portion (pillar) 34) of the image data in the template-matching, the computer 21 acquires the image data again”.  However, Uemoto does not discuss what happens if the computer destroy the sample piece by irradiating the sample piece held by a tip of the needle by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam.
However, Uemoto et al. teaches the “computer 21 sequentially performs the position registration processing by the number of the sample pieces Q in which the automatic sampling is performed. The computer 21 performs the position registration processing of the sample piece holder P before the movement of the sample piece Q described below, and previously confirms that an appropriate sample bed 33 exists in actual.
That is, the position registration processing is performed sequentially by the number of sample pieces Q before any sample pieces are moved and confirms that an appropriate sample bed exists.  In the instance where the number of sample pieces equals the number columnar portions 34 in the position registration processing, then it is necessary that every columnar portion is extracted from the image data in the template matching process described in paragraph [0137].  In the example of figures 22-23 discussed in paragraph [0137], there is only one columnar portion 34 and one sample piece Q.  In the event that the second image does not result in a successful image extraction of the outline of the pillar 34, then the needle cannot connect sample piece Q to the columnar portion 34.  Since there is only one pillar 34 in figures 22-23, there is no other columnar portion to place the sample piece.  The needle therefore would not be suitable for another use unless the sample piece was removed. Alternatively, if there were five columnar portions 34 and five sample pieces 34 and the first columnar portion 
Since Uemoto et al. teaches the desire to repeatedly use the needle, by FIB etching deposition remaining thereon ([0164]) and Uemoto teaches that if a first image data is not successful in extracting an outline of the columnar portion to try to image the columnar portion again ([0137]).  In the event that the columnar portion cannot be extracted after interrupting the process to obtain a second image, it would have been obvious to one of ordinary skill in the art to destroy the sample piece from the needle, so that the needle may be reused, therefore making it possible to repeatedly perform sample sampling without exchanging the needle 18 ([0167]). 
Alternatively, Asahata et al. teach destroy the sample piece by irradiating the sample piece held by a tip of the needle by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam ([0067] lines 1286-1287).
Asahata et al. modifies Uemoto by suggesting discarding the sample piece Q with a focused ion beam when a problem occurs.
Since both inventions are directed towards FIB processing of sample pieces and Umeto has the problem of what to do with a sample piece when an outline of the columnar portion cannot be extracted.  It would have been obvious to one of ordinary skill in the art to discard or destroy the sample piece with the focused ion beam so that the needle may be reused for following processes.

Regarding claim 1 Asahata et al. teaches a charged particle beam apparatus (fig. 1) for automatically preparing a sample piece from a sample (abstract), the charged particle beam apparatus comprising: 
a focused ion beam irradiation optical system (14b) configured to radiate a focused ion beam ([0072]); 
a sample stage (12) configured to move with the sample placed thereon ([0017]); 
a sample piece transferring device (18) configured to hold and transport the sample piece separated and extracted from the sample ([0017]), and including a needle (18) configured to hold and transport the sample piece separated and extracted from the sample ([0017]), and a needle driving mechanism (19) configured to drive the needle ([0017]); 
a holder fixing base (12a) configured to hold a sample piece holder (P, see paragraph [0020]) to which the sample piece is to be transferred ([0017]), the sample piece holder comprising a plurality of columnar portions (34, note: paragraph [0020] with reference to figure 3); and 
a computer (21) configured to control the focused ion beam irradiation optical system to interrupt a subsequent processing with respect to the needle (page 27, lines 1093-1095, interrupt by taking image data again, note at this point the sample piece is mounted to the needle see paragraph [0047] on page 21) if it is determined that failing to extract an edge of one of the plurality of columnar portions of the sample piece holder (page 27, lines 1093-1095), which obstructs transferring the sample piece held by the sample piece transferring device to the sample piece holder, occurs after the sample 
Asahata differs from the claimed invention by not disclosing and destroy the sample piece by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam if the abnormality occurs.
However, Asahata teaches and destroy the sample piece by irradiating the sample piece held by a tip of the needle of the sample piece transferring device with the focused ion beam (0067] lines 1286-1287).
It would have been obvious to destroy the sample piece held by the needle of Asahata when the extraction of an edge from the image data of the columnar portion is not achieved because it would allow for the needle to be used for additional processing without having to exchange the needle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All paragraphs cited from the US pre-grant publication